—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered July 8, 1998, convicting him of burglary in the third degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in not giving a circumstantial evidence charge is not preserved for appellate review (see, CPL 470.05 [2]; People v Seaberry, 244 AD2d 581, 582; People v Burgos, 170 AD2d 689), and we decline to reach it in the exercise of our interest of justice jurisdiction.
The defendant’s sentence was not excessive (see, People v Taylor, 155 AD2d 630, 631; People v Suitte, 90 AD2d 80, 86).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Florio and H. Miller, JJ., concur.